                         IN THE DISTRICT COURT OF GUAM
                               TERRITORY OF GUAM
                                CRIMINAL MINUTES
                               INITIAL APPEARANCE


CASE NO.: CR-19-00025                                 DATE: June 14, 2019

HON. JOAQUIN V. E. MANIBUSAN, JR., Magistrate Judge, Presiding
Law Clerk: None Present                     Court Recorder: Walter Tenorio
Courtroom Deputy: Walter M. Tenorio         Hearing Times: 3:05 - 3:32

APPEARANCES:
Defendant: Joel Po Ymballa                        Attorney: Jeffrey Moots
   Present   Custody     Bond     P.R.               Present   Retained    FPD       CJA
U.S. Attorney: Marivic P. David                                       U.S. Agent:
U.S. Probation: Janet Yamashita
Interpreter:                                                          Language:

PROCEEDINGS: Initial Appearance on an Information/Waiver of Indictment and Plea
  z Pen and ink changes made to the plea agreement parties waived initialing the changes.
  z Financial Affidavit reviewed and accepted: Jeffrey Moots appointed to represent the
    defendant.
  z Defendant consented to enter his/her plea before a U.S. Magistrate Judge.
  z Defendant sworn and examined.
  z Waiver of Indictment executed.
  z Plea entered: Guilty to the charge.
  z Report and Recommendation executed by the Court.
  z Status Hearing is set for September 12, 2019 at 2:30 p.m.
  z Defendant released.
  z I, Walter M. Tenorio, certify that I am a duly appointed Deputy Clerk of the District Court
    of Guam, and that I was present in the courtroom of this court on date specified above,
    and during the regular course of my profession, I made electronic sound recording(s) of
    the proceedings, for the case specified above. I have played back the recording and
    certify that it is a true and correct record of the proceedings, that it is sufficiently
    intelligible when played on a personal computer using For The Record The Record
    Player™ or equivalent software, that it can be transcribed without undue difficulty, and
    that I have filed the digital recording with the Clerk of Court.

NOTES:




               Case 1:19-cr-00025 Document 5 Filed 06/14/19 Page 1 of 1
